DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 7/29/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with attorney Anupma Sahay on 10/18/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Please replace all previous claims with the attached claims amendment. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to over Weber (US 1,713,795). Regarding claims 1 and 9, Weber discloses a beverage dispenser (fig.3), comprising: a beverage dispenser housing (8-10); a first beverage dispenser nozzle (14) to dispense a first fluid; a second beverage dispenser nozzle (see the plurality of 14 in fig.1) positioned adjacent the first beverage dispenser nozzle to dispense a second fluid, the first beverage dispenser 
a nozzle module housing and a nozzle module nozzle to dispense a third fluid (see shape of 12); and positioning the nozzle module nozzle above the first beverage dispenser nozzle and the second beverage dispenser nozzle (see fig.1), the nozzle module nozzle positioned along a second horizontal axis parallel to the first horizontal axis (see location of 12), wherein the receptacle area is configured to receive the first fluid, the second fluid, and the third fluid (fig.1), and wherein the first horizontal axis is spaced a first vertical distance from the lower end of a beverage dispenser and the second horizontal axis is spaced a second vertical distance from the lower end of the beverage dispenser (see locations of 12 and 14). In combination with other claimed limitations, Weber and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to retrofitting the beverage dispenser with the nozzle module by coupling the nozzle module housing to a top surface of the beverage dispenser housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                             


/Vishal Pancholi/Primary Examiner, Art Unit 3754